
	

113 SRES 35 ATS: Congratulating the Baltimore Ravens for winning Super Bowl XLVII.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 35
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mr. Cardin (for himself
			 and Ms. Mikulski) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Baltimore Ravens for
		  winning Super Bowl XLVII.
	
	
		Whereas, on February 3, 2013, the Baltimore Ravens won
			 Super Bowl XLVII, defeating the San Francisco 49ers by a score of 34 to 31 at
			 the Mercedes-Benz Superdome in New Orleans, Louisiana;
		Whereas Super Bowl XLVII marks the second Super Bowl win
			 for the Baltimore Ravens, the third Super Bowl win for a Baltimore football
			 team, and the first time in history that siblings have coached opposing teams
			 in the Super Bowl;
		Whereas the victory by the Baltimore Ravens was the
			 culmination of a regular season with 10 wins and 6 losses and a series of
			 exhilarating playoff performances;
		Whereas the Baltimore Ravens exhibited a stellar offensive
			 performance, with 93 rushing yards and 274 passing yards;
		Whereas the Baltimore Ravens' defense forced turnovers
			 that were critical to achieving a victory;
		Whereas middle linebacker Ray Lewis won his second Super
			 Bowl ring in his last game in the National Football League after recovering
			 from a torn tricep earlier in the season;
		Whereas linebacker Terrell Suggs tore his achilles tendon
			 in the offseason but made a full recovery to play in the Super Bowl;
		Whereas quarterback Joe Flacco led the Baltimore Ravens to
			 victory by throwing for a total of 287 yards, 3 touchdowns, and no
			 interceptions, earning the award for Most Valuable Player;
		Whereas receiver Jacoby Jones caught 1 pass for 56 yards
			 and a touchdown and returned a kickoff a record-tying 108 yards for another
			 touchdown;
		Whereas receiver Anquan Boldin caught 6 passes for 104
			 yards and a touchdown;
		Whereas the Baltimore Ravens dedicated their play during
			 the season to the memories of Art Modell, the former owner, and Tevin Jones,
			 the brother of receiver Torrey Smith;
		Whereas the leadership and vision of head coach John
			 Harbaugh propelled the Baltimore Ravens back to the pinnacle of professional
			 sports;
		Whereas members of the Baltimore Ravens organization have
			 helped their community through charitable work and advocacy; and
		Whereas the Baltimore Ravens have brought great pride and
			 honor to the City of Baltimore, its loyal fans, and the entire State of
			 Maryland: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Baltimore Ravens for winning Super Bowl XLVII;
			(2)recognizes the
			 achievements of all the players, coaches, and staff who contributed to the 2012
			 championship season; and
			(3)requests that the
			 Secretary of the Senate prepare an enrolled version of this resolution for
			 presentation to—
				(A)the owner of the
			 Baltimore Ravens, Steve Biscotti;
				(B)the head coach of
			 the Baltimore Ravens, John Harbaugh; and
				(C)the now-retired
			 field leader of the Baltimore Ravens, Ray Lewis.
				
